Citation Nr: 0626443	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  99-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for skin condition of both lower extremities.

2.  Entitlement to an initial compensable evaluation for 
residuals of fracture of the second and third metacarpals of 
the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to August 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1998 and August 1999 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the January 1998 rating 
decision, the RO granted service connection for status post 
fracture of the second and third metacarpals of the right 
hand and assigned a noncompensable evaluation.  In the August 
1999 rating decision, the RO granted service connection for a 
skin condition of the lower extremities and assigned a 
10 percent evaluation.  

In July 2003, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Skin condition of both lower extremities is manifested by 
periodic lesions on the lower extremities and elbows.

2.  Residuals of fracture of the second and third metacarpals 
of the right hand are manifested by no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for skin condition of both lower extremities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001 & 2005).

2.  The criteria for an initial compensable evaluation for 
residuals of fracture of the second and third metacarpals of 
the right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5225, 5226 (2001); 
Diagnostic Code 5229 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in a July 2004 letter, which was issued after initial 
consideration of the claim (which timing will be addressed 
below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for increased evaluations, but that 
he must provide enough information so that VA could request 
any relevant records.  It told him that it was responsible 
for obtaining any evidence held by a government agency.  The 
veteran was informed of the types of evidence needed in a 
claim for increase.  VA also informed the veteran to submit 
any evidence in his possession that pertained to the claims.  
Thus, the July 2004 letter therefore provided the notice of 
all four elements that were discussed above.

As noted above, the July 2004 VCAA letter was issued after 
the initial determinations of the claims on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  These two claims were filed prior to 
the passage of the VCAA and therefore it was impossible for a 
letter to be sent to the veteran prior to initial 
consideration of the claims.  The veteran has had an 
opportunity to respond to the VCAA letter, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  The claims were subsequently readjudicated 
by the RO in November 2005, October 2005, and December 2005, 
when it issued supplemental statements of the case.  For 
these reasons, the veteran has not been prejudiced by the 
timing of a fully-compliant VCAA letter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran has not been prejudiced by 
such.  Specifically, (1) he meets "veteran status;" (2) and 
(3) he is currently service connected for the two 
disabilities that are on appeal, and he is aware that in 
order to establish service connection, there needs to be 
evidence of a current disability and a relationship between 
the disability and service; (4) he is aware of the evidence 
necessary to establish a degree of disability, as he alleges 
his service-connected disabilities are worse than the current 
evaluations contemplate and (5) service connection for both 
of these disabilities has been awarded as of the date the 
veteran filed his original claim for service connection.  An 
effective date earlier than this is legally precluded.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
Thus, any error in the failure to issue a letter addressing 
these elements is harmless because he either already meets 
these elements or is aware of what it would take to meet 
these elements.  See Bernard, 4 Vet. App. 384.  

VA has obtained VA medical records and private medical 
records identified by the veteran.  The veteran has submitted 
private medical records as well.  VA has also provided the 
veteran with examinations in connection with the claims for 
increase.
The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
skin condition of both lower extremities and residuals of 
fracture of the second and third metacarpals of the right 
hand.  This matter therefore is to be distinguished from one 
in which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.

Both the criteria for evaluating skin disorders and 
disabilities involving the fingers were amended during the 
appeal period.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the veteran.  Therefore, the Board 
must evaluate the veteran's claim under both the former 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Skin condition of both lower extremities

The criteria for evaluating skin disorders changed in August 
2002.  Under the former criteria, a 10 percent evaluation was 
warranted if there was exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  

Under the new criteria, a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  A 30 percent evaluation is 
warranted for psoriasis when 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Id.

The Board has carefully reviewed he evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 10 percent for 
skin condition of both lower extremities.  The record 
reflects that the veteran's skin condition comes and goes.  
In October 1998, he had active lesions in the lower ankle 
region and feet.  In March 2003, he had psoriatic lesions on 
both elbows.  He also had erythematous patches on both lower 
legs and both feet.  In December 2003, the skin was dry, but 
the skin condition was not active.  In March 2004, there were 
signs of dry skin on the lower extremities, which were worse 
below the knee, but no active lesions.  Thus, the examiner 
determined that the percentage of the body affected was 
0 percent.  In May 2004, he had large patches of erythema, 
excoriation, and infection of the skin on the dorsal aspect 
of the left foot.  One month later, he had lesions around the 
feet and toes.  In June 2005, the veteran had small lesions 
on his right and left feet.  There was no evidence of any 
more psoriasis on the lower extremities above the feet.  
There were small lesions on the right elbow, although they 
were noted to be superficial.  The examiner stated the total 
body skin involvement was approximately 2 percent.

Considering the criteria in effect prior to August 2002, 
there is no evidence that the veteran's skin condition of 
both lower extremities has caused constant exudation or 
itching, extensive lesions, or marked disfigurement.  As 
stated above, the skin condition is not constant.  The 
lesions are in three areas, and a medical professional has 
stated that it covers less than 5 percent of the veteran's 
body, which would not be extensive.  No medical professional 
has stated that the veteran's skin condition of both lower 
extremities has caused marked disfigurement.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran's skin condition of both lower extremities meets the 
30 percent evaluation under the criteria in effect prior to 
August 2002.

Considering the new criteria, there is no evidence that the 
veteran's skin disorder affects 20 percent of his body.  As 
stated above, when an examiner has provided an estimate as to 
the percentage of the body affected by the skin condition, he 
has stated that it affects no more than 2 percent of the 
body.  Additionally, systemic therapy such as corticosteroids 
or other immunosuppressive drugs are not required for the 
veteran's skin disorder for a total duration of six weeks or 
more.  He uses a topical cream.  Thus, the preponderance of 
the evidence is against a finding that the veteran's skin 
condition of both lower extremities meets the 30 percent 
evaluation under the criteria in effect as of August 2002.

Based on the veteran's report of his own symptoms, no more 
than a 10 percent evaluation is warranted.  He has reported 
that his lower extremities are no longer affected by the skin 
condition, and that the involvement is with his feet, which 
he stated would get flare-ups every couple of months.  This 
is consistent with a 10 percent evaluation under both the 
former and amended criteria.  Thus, to the extent that the 
veteran has asserted he warrants a higher evaluation, the 
evidence of record does not support that assertion, for the 
reasons stated above.  The preponderance of the evidence is 
against the claim for increase, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.  
In view of the denial of an increased rating, the Board finds 
no basis for assignment of separate ratings for separate 
periods during the appeal period.  See Fenderson, supra.

B.  Residuals of fracture of the second and third metacarpals 
of the right hand

The criteria for rating ankylosis/limitation of motion of 
individual fingers of the hand were revised also in August 
2002.  Under the criteria in effect prior to August 26, 2002 
(the former criteria), 38 C.F.R. § 4.71a, Diagnostic Code 
5225 and 5226 (2002) provided that a compensable (10 percent) 
evaluation required favorable or unfavorable ankylosis of the 
index finger or middle finger.  The former criteria did not 
provide for limitation of motion of the finger or fingers; 
rather, it addressed only whether a finger or multiple 
fingers were ankylosed either in a favorable or unfavorable 
position.  "Ankylosis" means immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (24th ed., 1994).  

Under the criteria in effect since August 26, 2002 (the new 
criteria), it provides for limitation of motion of a finger 
or multiple fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 
5228, 5229 (2005).  The veteran's fracture involves two 
fingers of the right hand, which is the veteran's major hand.  
When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  38 C.F.R. § 4.71a, Note (2) between Diagnostic 
Code 5215 and 5216 (2005).  

Diagnostic Code 5229 addresses limitation of motion of the 
index or long finger.  A noncompensable evaluation is 
warranted when there is a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  An 
evaluation of 10 percent requires limitation of motion of the 
index finger with a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm of the hand, with the finger flexed to the extent 
possible or with extension of the index finger limited by 
more than 30 degrees.  Id.  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for residuals of fracture 
of the second and third metacarpals of the right hand.  The 
service medical records show that the veteran had a 
comminuted fracture of the second and third metacarpals when 
he was involved in a motorcycle accident in June 1977.  Two 
weeks after the fracture, the veteran was seen.  The upper 
extremity was noted to be normal with decreased edema.  There 
was no erythema or drainage.  By August 1977, the swelling 
had resolved.  

When examined in April 1998, the veteran reported that his 
right ring finger "jiggle[d]" around and would not move.  
He stated when he would make a fist, it would "crack" and 
"pop," which he stated had been going on for years (since 
the accident).  The veteran reported there was no surgery 
required to repair the fractured metacarpals.  He also stated 
his right ring finger would shake, and he was unable to type 
with his right "finger."  The veteran reported that the 
pain would extend to his forearm and the dorsum of the hand.  
The examiner found no evidence of Herberden's or Bouchard's 
nodes.  Phalen's and Tinel's signs were negative.  Range of 
motion was "entirely within normal limits," including the 
wrist.  X-rays of the right hand were negative.  The 
diagnosis was status post fracture of the right second and 
third metacarpals.

A May 2002 private medical record shows the veteran had 
tenderness over the hand, primarily on the second and third 
metacarpals.  Grip strength was "fair" and was noted to be 
slightly limited due to pain.  The veteran had full range of 
motion of the metacarpal, distal interphalangeal, and 
proximal interphalangeal joints, except for the fifth digit, 
where there was some residual dysfunction.  The examiner 
noted the veteran had a little bit of lag of extension of the 
extensor tendons of the second and third digits of the right 
hand, which was mild.  X-rays revealed residual healing of 
the fracture of the second and third metacarpals with well-
maintained articular spaces at the metacarpal, distal 
interphalangeal, and proximal interphalangeal joints.  

An April 2004 VA examination report shows the examiner 
reviewed the veteran's claims file.  He noted that the 
records showed that the fracture in service was treated with 
five weeks of casting with approximately less than 5-degree 
angulation apex dorsally.  The veteran reported he had 
residual pain to the right hand, particularly when he used 
hand tools or during daily activities.  He described frequent 
flare-ups with aggravation of pain.  Physical examination 
revealed some slight prominence of the metacarpal of the 
middle and ring fingers.  The skin was intact, and there was 
no tenderness on active and passive range of motion of all 
fingers and thumb of the right hand.  There was no atrophy of 
the muscles in the hand.  The veteran was able to make a 
closed fist without evidence of overlapping of fingers.  
There was no ligamentous instability.  Range of motion, both 
active and passive, was the same in both fingers, and there 
was no change in the range of motion with repeat measurement.  
Additionally there was no sign of fatigue or pain on range of 
motion.  The examiner noted that an October 2003 x-ray showed 
no acute bony or joint abnormality.  An MRI was suggestive of 
an old fracture of the metacarpals but without evidence of 
nonunion.  The examiner determined that in his opinion, the 
veteran's chronic right hand pain was less likely as not to 
be caused by the fractures of the fingers, which healed with 
less than 5 degrees of angulation.

A June 2004 VA physical therapy report shows the veteran 
denied having undergone surgery to his right hand.  The 
physical therapist noted the veteran had overt signs of pain 
behavior.  Following examination, he stated the veteran had 
good functional use of the right upper extremity.  

A June 2005 VA examination report shows the veteran reported 
he had a comminuted fracture with associated exposure of the 
bone, although he was unable to recall having received any 
surgery to clean up the wound nor having any intravenous or 
oral antibiotics.  He subsequently denied having undergone 
surgery.  The veteran described his hand as getting worse.  
The examiner stated there was no muscle atrophy, swelling, or 
redness.  There was no pain to deep palpation in any aspect 
of the joints of the hand.  The veteran was unable to flex 
all the fingers of the hand to the palmar surface of the 
hand.  He was about 1.5 to 2 inches away from the palmar 
aspect.  The veteran was unable to flex all the fingers, not 
only at the levels where he had the fractures, but at other 
levels that were not related to the fracture.  

The examiner determined that the current symptoms could not 
be caused by the in-service fractures because well-healed 
fractures of the metacarpal bones of the hand would not cause 
the problems the veteran was having with his right hand.  The 
examiner concluded that he did not consider the veteran to 
have "any functional limitation or functional impairment on 
his right hand per se."  He stated he concluded this because 
the MRI of the hand did not show any ligament damage or any 
specific bone damage that could be causing the veteran to 
have these problems with his hand.  He also noted that x-rays 
showed old fractures, but no specific gross problems on the 
bones of the right hand.  The examiner pointed out that based 
upon the veteran's lack of remembering he had undergone 
surgery on his right hand, he found it doubtful that the 
veteran had an exposed fracture.

At the time the examiner made the above findings, he did not 
have the veteran's claims file.  He was subsequently provided 
with the veteran's claims file and submitted an addendum 
after having reviewed it "extensively."  He essentially 
reiterated his same findings, noting that the fracture the 
veteran sustained in service could not cause the current 
symptoms that the veteran had with his hand.  The examiner 
stated that his opinion regarding the veteran's service-
connected disability had not changed.

A November 2005 private medical record shows that the 
examiner stated the veteran incurred a "severe injury to the 
right hand with comminuted fractures of the second and third 
metacarpals.  These were open fracture.  The patient 
underwent operative debridement and treatment of these 
fractures."  He noted the veteran had residual range of 
motion loss of the affected fingers and adjacent joints.  He 
also noted the veteran had reduced strength in his hand with 
associated continued symptoms in the right wrist.  The 
examiner stated an MRI revealed changes consistent with 
degenerative changes.  He concluded that the damage and 
injury to the hand was not just to the bones but to the soft 
tissue structures, including the muscles and tendons.

The Board finds that the preponderance of the evidence is 
against a finding that the current impairment the veteran has 
in his right hand is due to the service-connected residuals 
of fracture of the second and third metacarpals of the right 
hand.  Specifically, two, different examiners have both 
determined that the symptoms associated with the veteran's 
hand are not related to the service-connected disability.  
Both of these examiners had an opportunity to review the 
claims file, to include the service medical records, which 
show the findings made contemporaneously to the motorcycle 
accident that caused the veteran's fractures.  One examiner 
did not provide a rationale for his opinion, but the other 
one did, which relied upon x-ray, MRI, and clinical findings 
and medical principles.  As a result, such opinion (June 
2005/September 2005) is accorded high probative value.

In the April 2004 examination report, the examiner made 
specific findings associated with the service-connected 
fingers, which were indicative of no functional impairment.  
For example, there was no atrophy of the muscles in the hand.  
The veteran was able to make a closed fist without evidence 
of overlapping of fingers.  There was no ligamentous 
instability.  Range of motion, both active and passive, was 
the same in both fingers, and there was no change in the 
range of motion with repeat measurement.  Additionally there 
was no sign of fatigue or pain on range of motion.  This 
further supports a finding that any current functional 
impairment is unrelated to the service-connected residuals of 
fracture of the second and third metacarpals of the right 
hand.  

The November 2005 opinion from the private physician has been 
outweighed by the April 2004 and June/September 2005 medical 
opinions.  Again, the VA examiners entered their opinions 
after having reviewed the claims file and examining the 
veteran.  There is no evidence that the private physician had 
an opportunity to review the veteran's service medical 
records and other treatment records, which actually refute 
some of the findings made by the private physician.  For 
example, the veteran had denied having undergone hand 
surgery, which is substantiated by the service medical 
records and post service medical records.  However, the 
private physician stated that the veteran had sustained a 
severe injury and had undergone "debridement," which is not 
shown in the service medical records.  Also, he stated the 
injury to the hand was not just to the bones but also to the 
soft tissue structures including the tendons.  A March 2004 
MRI of the hand showed that the flexor and extensor tendons 
were normal.  

It appears that the private physician's opinion may be based 
upon history reported by the veteran, which is unsupported by 
the record.  Thus, the probative value of this opinion is 
significantly lessened.  See Black v. Brown, 5 Vet. App. 177 
(1993) (Board is not bound to accept medical opinions based 
on history supplied by veteran, where history is unsupported 
or based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993). 

Consequently, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against a finding 
that the impairment in the veteran's right hand is due to his 
service-connected residuals of fracture of the second and 
third metacarpals of the right hand.  See DeLuca, supra.  
Thus, whether the former or the amended criteria apply, a 
compensable evaluation is not warranted based on the lack of 
any functional impairment associated with the service-
connected disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5225, 5226 (2001), 5229 (2005).  The claim for 
entitlement to an initial compensable evaluation for 
residuals of fracture of the second and third metacarpals of 
the right hand is denied.  In view of the denial of an 
increased rating, the Board finds no basis for assignment of 
separate ratings for separate periods during the appeal 
period.  See Fenderson, supra.

C.  Extraschedular Consideration

Review of the record reveals that the RO has considered 
referral of the both claims to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2005) and determined that referral 
is not warranted.  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board agrees with the 
RO and finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Increased evaluations for skin condition of both lower 
extremities and residuals of fracture of the second and third 
metacarpals of the right hand are denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


